Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office action is in response to papers filed on 4/27/2022.  Amendments made to the claims and Applicant's remarks have been entered and considered. 
Claims 1-9 are pending and are presented for examination.   
In view of amendments, the Examiner withdraws the rejection mailed on 2/1/2022.  The applicant's arguments have been considered but are moot in view of the new ground(s) of rejection. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites, regards “rotation angle sensor”, such that 
(1) the motor includes a main body including a rotor and a stator, and a motor shaft; 
(2) the main body includes a rotation angle sensor; 
(3) the control board is disposed on an outward side of the motor in a radial direction in a posture in which any one surface of a first surface and a second surface of the control board lies in the axial direction; 
(4) the main body includes the control board and a wiring assembly electrically connecting the connector and the rotation angle sensor to each other;  
(5) the power supply input portion is disposed in an end portion of the control board on the other side in the axial direction;
Per (3) and specification, the control board (101, Fig. 2) [0055-0058] is separate element from the motor (11) [0037-0039].  
Per (4), the control board is a part of motor (main body).  
Thus, the claim recitation is vague and indefinite as a result of amendment.  
Claim 1 recites “the rotation angle sensor is disposed on the other side of the control board in the axial direction” and “the power supply input portion is disposed in an end portion of the control board on the other side in the axial direction”. 
It appears both the rotation angle sensor (15) and the power supply input portion (120) are same on “the other side of the control board in the axial direction”.  Per Fig. 8, they are not on the same “the other side of the control board in the axial direction”.  MPEP 2173.03 describes to make 112(b) rejections when the specification and the claims do not correspond. Otherwise, said “the other side” is vague and indefinite. 
It is also vague and indefinite since the rotation angle sensor (15: 15b) is not disposed on the control board (101).  See Fig. 3 showing the rotation angle sensor 15 away from the control board (101), and connected by wiring.  See claim 2. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made. 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over NAKAMURA et al (US 20160233737 A1) in view of TSUDA et al (US 20150381016 A1).   
As for claim 1, NAKAMURA discloses an electric oil pump (preamble – effect of intended use) comprising:
a pump [0030]; 
a motor (10, Fig. 1) to drive the pump [0024];
a control board (46-47) [0040-0041] including a drive circuit to control driving the motor (both circuit boards work to drive the motor); and
a connector (80) to which an external power supply is connected; wherein
the motor includes a main body including a rotor (30) and a stator (32), and a motor shaft (31);
one side of the motor shaft in an axial direction protrudes from one side of the main body in the axial direction (Fig. 4) and is connected to the pump (obvious by pump) [0030];
the main body includes a rotation angle sensor (64) [0051] to detect a rotation angle of the rotor;
the control board includes a sensor connection portion electrically connected to the rotation angle sensor (68) [0054], a power supply input portion (not explicitly described but obvious at end of wire 68 at the control board, see note below), and a motor power supply output portion (inherent by inverter) [0040-0042, 0068]; 
the control board (46-47) is disposed on an outward side of the motor in a radial direction in a posture in which any one surface of a first surface and a second surface of the control board lies in the axial direction (Fig. 4);
the rotation angle sensor (64) is disposed on the other side of the control board (interpreted with sensor board 66 or located axially in distance, see 112 rejection) in the axial direction;
the power supply input portion (end of wire 68 at the control board) is disposed in an end portion of the control board on the other side in the axial direction (Figs. 4-5, 7-8); 
the main body includes the control board (see 112 rejection) and a wiring assembly (between 72 and 60) electrically connecting the connector and the rotation angle sensor to each other [0053, 0064]; 
the wiring assembly (interpreted further) includes a power supply input wiring (68, between 71 and 40) connecting a terminal of the connector and the power supply input portion on the control board to each other [0055, 0057, 0064], 
a sensor wiring (between 64 and 66) connecting the rotation angle sensor and the sensor connection portion on the control board to each other [0052, 0054], and 
a wiring holder (93, Fig. 8) molded into a predetermined shape and holding the power supply input wiring and the sensor wiring; and
at least a portion of the wiring holder is spaced away from and located between both the control board (by 66) and the stator (32) (Figs. 4-5, 7-8).  
[Note]  “power” is interpreted reasonable broadest way.  It can be either electricity power of motor stator coil or sensor signal.  NAKAMURA shows wires 68 from connector 80 to control board 46-47 axial entrance, and further discloses [0040, 0081] “the control device 40 has wires for power supplied from a power source (not shown) to the stator 32”, and the control device has inverter 41.  It is well-known in the art that connector has pins/terminals including power supply input from power source for motor and sensor.  Thus, connection between power supply input at connector and power supply input portion on the control device.  As a reference, TSUDA et al (US 20150381016 A1) explicitly discloses power supply input (77A, Figs. 3-7B) on the connector.  It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to combine the teachings for supply input power to the motor and controller in the electric pump.   

As for claim 2, NAKAMURA as combined discloses the electric oil pump according to claim 1, wherein the rotation angle sensor includes a sensor substrate (66) in which an electronic component (e.g., 64) is mounted; and the sensor substrate is disposed in an end portion of the main body on the other side in the axial direction in a posture in which any one surface of both surfaces of the sensor substrate lies in the radial direction (interpreted in light of applicant’s disclosure). 

As for claim 3, NAKAMURA as combined discloses the electric oil pump according to claim 2, wherein the control board includes a board (46-47) and electronic components mounted on the board [0040-0041]; the sensor wiring and the power supply input wiring include metal plates (printed wire, thin elongated) [0056]; and the connector is held by the power supply input wiring (refer TSUDA).
 
As for claim 4, NAKAMURA as combined discloses the electric oil pump according to claim 3, wherein
the connector (80) includes a plurality of terminals independent from each other (Fig. 3, and further see TSUDA Figs. 3-8B);
the power supply input portion on the control board includes a plurality of connection portions independently electrically connected to each of the plurality of terminals (Fig. 3, and further see TSUDA Figs. 3-8B);
the sensor substrate includes a plurality of sensor terminals electrically connected to the control board (Fig. 3, and further see TSUDA Figs. 3-8B);
the sensor connection portion on the control board includes a plurality of connection portions electrically connected to the plurality of respective sensor terminals of the sensor substrate (obvious as NAKAMURA in view of TSUDA shows sensor terminals);
the wiring assembly includes a plurality of power supply input wirings respectively connecting the plurality of connection portions in the power supply input portion on the control board and the plurality of terminals of the connector to each other (as in claim 1 section), and 
a plurality of sensor wirings respectively connecting the plurality of sensor terminals of the sensor substrate and the plurality of connection portions in the sensor connection portion on the control board to each other (obvious per connection therebetween); and
the wiring holder holds the plurality of power supply input wirings and the plurality of sensor wirings on the other side (see 112 rejection as “the other side” is vague and indefinite) in the axial direction while restricting movement of each thereof.

As for claim 5, NAKAMURA as combined discloses the electric oil pump according to claim 4, wherein
each of the plurality of connection portions in the power supply input portion is disposed on the control board positioned in a direction along a board surface of the control board (Fig. 4 of NAKAMURA);
the plurality of terminals of the connector are disposed in the same direction as the plurality of connection portions of the power supply input portion (Fig. 4 of NAKAMURA);
each of the plurality of sensor terminals of the sensor substrate is disposed in the sensor substrate in the same direction as the plurality of connection portions of the power supply input portion (Figs. 4-9 of NAKAMURA); and
the wiring holder (Fig. 8) holds each of the plurality of power supply input wirings and each of the plurality of sensor wirings on the other side in the axial direction in the same direction as the plurality of connection portions of the power supply input portion.

As for claim 9, NAKAMURA as combined discloses the electric oil pump according to claim 1, wherein the sensor wiring of the wiring assembly includes an insertion portion with an end that is bent in the radial direction and inserted into the sensor connection portion of the control board (refer TSUDA Figs. 4-6).

Allowable Subject Matter
Claims 6-8 are currently rejected under 35 USC 112, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and issues in the rejection under 35 USC 112 being cleared. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN K KIM whose telephone number is (571)270-5072 and fax number is (571)270-5072.  The examiner can normally be reached on 7AM-3PMPM. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN K KIM/Primary Examiner, Art Unit 2834